 
(Translation)


Verification


It is verified hereto that the business license for a foreign invested
enterprise (“FIE”) was issued to Heilongjiang Weikang Bio-Technology Group Co.,
Ltd. (“Heilongjiang Weikang”) by Heilongjiang Office of the State Administration
for Industry and Commerce (“Heilongjiang SAIC”) on November 9, 2007. The license
number is 230100100022961. The expiration date of business license will be
extended to June 30, 2010 due to global financial crisis. During this period,
Heilongjiang Weikang’s operation complies with the laws.














 






Heilongjiang Office of the State Administration for Industry and Commerce (seal)
August 7,2009